Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record reaches a stacked patch antenna having a stacked structure using a plurality of patch antennas that comprises a circuit board having a first power feeding portion and a second power feeding portion a first patch antenna stacked on the circuit board, having a first power feeding line connected to the first power feeding portion and a first radiation element configured to receive signals in a first frequency band a second patch antenna stacked on the first patch antenna, however, the prior art fails to teach the second power feeding line is longer than the first power feeding line and penetrating the first radiation element to be connected to the second power feeding portion and a second radiation element smaller in size than the first radiation element configured to receive signals in a second frequency band higher than the first frequency band and a plate-like parasitic element disposed above the second patch antenna so as to improve elevation angle reception characteristics of the second patch antenna.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845